The demurrers are not well taken, and the court did not err in overruling them. A show, to which the public is invited and expected to come, is a public place, within the meaning of the statute (Code 1923, § 3880), punishing one for rude or indecent behavior, and the use of profane language in the presence of a woman at a public place.
The trial was had before the court, without a jury. The rule is to indulge every reasonable presumption in favor of the finding of the trial court. A careful reading of the evidence brings us to the conclusion that the great weight of the evidence fails to support the charge.
Our judgment is that the defendant should not have been convicted, and that unless the evidence is different on another trial, the defendant should be discharged.
Reversed and remanded. *Page 251